DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive. 
The applicant has argued, see page 7, line 10 through page 8, line 2, that the prior art fails to teach the ratio of tip speeds is at a leading edge of the longest blades of the respective compressors and occurs at take-off power, the fan drive turbine drives the upstream compressor through a gear reduction, the upstream turbine has at least three but fewer than seven stages, the fan drive turbine has at least three but no more than six stages, and the overall pressure ratio is greater than or equal to 45.0 at take-off power. The examiner respectfully disagrees. 
any two stages of the upstream and downstream compressors, the largest tip speeds for each compressor would occur at the stages with the largest radius (since tip speed is equal to rotational speed multiplied by blade tip radius). Walsh teaches the first stage of a compressor has the highest relative Mach number (page 163, “Tip relative Mach number” section) and there are maximum values for tip speeds based on various factors, such as turbine requirements, geometry, material, and temperature (see page 165, “Rim speed and tip speed” section). Also, it is well known in the art of aircraft engines that the take-off phase of flight has the largest power requirements and would determine the maximum limits for the characteristics of the engine when designing the engine. Thus, the most relevant tip speed ratio would be determined at the leading edges of the longest blades of each compressor at take-off power. 

    PNG
    media_image1.png
    368
    655
    media_image1.png
    Greyscale

	Figure 1A above shows the blades of the upstream compressor have the same outer diameter, however the inner diameter of the first stage is radially inward of the 
	Second, regarding the gear reduction, the number of stages of the fan drive turbine and upstream compressor, and the pressure ratio, Suciu teaches all of the claimed value. Regarding the overall pressure ratio, as stated above, the take-off phase of flight requires the most power to be generated, which corresponds with the largest overall pressure ratio. 
	Examiner’s comment: the amendment to claim 1 has overcome the obvious double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, line 6 states “an overall pressure ratio greater than or equal to 45.0 at take-off power” however upon inspection of the specification, the originally filed specification does not state an overall pressure ratio of greater than or equal to 45.0 occurs at take-off power. The nearest support the examiner could find was paragraph 6 stating the highest stress situations occur during take-off. Paragraphs 37 and 40 refer to take-off regarding the length of time and paragraph 47 refers to the thrust used at take-off. None of the paragraphs refer to the overall pressure ratio and take-off. 
Similarly, claim 1, lines 12-14 refer to the ratio of tip speeds as being “at take-off power” which is also unsupported by the originally filed specification. 
Therefore, claim 1 is rejected for failing the written description requirement by containing new matter. 
Claim 22 recites the same limitations regarding the overall pressure ratio, tip speed ratio, and take-off power and therefore claim 22 is rejected for the same reason.
	Claims 2, 3, 5-11, 14, 19-21, 23, 25-29, and 31-37 depend from claims 1 and 22 and contain their respective limitations and therefore are rejected for the same reason.
both the fan and upstream compressor. However, the operation of the engine becomes unclear when adding two additional turbines. It is unclear whether one of the two “additional turbines” drives the downstream compressor rotor or both additional turbines drive the downstream compressor rotor. If only one of the additional turbines drives the downstream compressor rotor, this results in one turbine driving none of the compressor rotors or the fan. The applicant’s specification does not have support for an embodiment having three turbines where the fan drive turbine drives both the fan and upstream compressor rotor. 
The examiner notes Figure 1A shows an embodiment having a fan drive turbine (34) which drives both the fan (22) and upstream compressor rotor (28) (as claimed in claim 1), and a single turbine (40) upstream of the fan drive turbine drives the downstream compressor rotor (38). In Figure 2 the fan drive turbine (134) drives the fan (122), one upstream turbine (140) drives the downstream compressor rotor (138) and the other upstream turbine (141) drives the upstream compressor rotor (128). It appears claim 2 is combining features from two separate embodiments. 
Claim 22 was amended to similarly state a fan drive turbine drives the upstream compressor rotor and fan, and also includes “two additional turbines.” 
	Therefore, claims 2 and 22 contain subject matter which was not disclosed in the originally filed disclosure and are rejected for failing the written description requirements by including new matter. 

 
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 33 is non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claim 33, lines 3-4 recite “the flight length corresponds to a ratio of time at low power cruise to climb and take-off that is between 15:1 and 40:1.” 
	However, regarding the nature of flight times, there are various factors involved in determining the time required for a take-off and climb conditions, which the inventor has not explained or described. For instance, the aircraft itself affects how long take-off and climb occur. For a single aircraft there could be multiple values for the “second time” depending on the weight of the aircraft. A fully loaded passenger plane would take 
	Also, without knowing the aircraft, it is unclear how to determine the cruising altitude. A higher altitude would require a longer time for climbing. Also, when climbing through different altitudes, an aircraft can have different rates of climb. None of these factors are explained in the claim.
	Further, regarding the time at low power cruise, the amount of time spent at the cruise condition would depend on the intended use of the aircraft. For instance, a flight from New York to Los Angeles has a longer distance than from New York to Washington DC. Different intended uses can result in different flight lengths for the same aircraft.
	Upon inspection of the applicant’s specification, paragraph 40 state that take-off and climb occur at take-off power for 45 seconds and then the aircraft climbs for 20 minutes, but there are no additional details about how these values were determined. No aircraft is referred to in this paragraph and it is unclear what the properties of the aircraft are. The time spent at cruise condition is not mentioned at all. It is unclear how one having ordinary skill in the art could determine either the take-off and climb time without knowing any of the details of the aircraft or the cruise condition time without knowing the intended use. It is unclear how the ratio can be determined if both input variables are unknown.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-11, 14, 19-22, 24-29, 31, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated above, claims 2 and 22 introduces a fan, upstream compressor rotor, downstream compressor rotor, a fan drive turbine, and two additional turbine rotors, and both the fan and upstream compressor rotor are driven by the fan drive turbine. It is unclear what both of the additional turbine rotors drive. For the purposes of examination, the two additional turbine rotors will be treated as driving the upstream and downstream compressor rotors and the fan drive turbine will be treated as only driving the fan. 
	Claims 3, 5-11, 14, 19-21, 24-29 and 31-37 depend from claims 2 and 22 and contains their limitations and therefore are rejected for the same reason.	

	Claims 14 and 31 depend from claim 5 and contain its limitations and therefore are rejected for the same reason.
	Claim 31 depends from claim 5 and further states the fan drive turbine has more than three stages. This further raises confusion regarding how the fan drive turbine can have fewer stages than the upstream compressor rotor. 
	Claim 34 also states the fan drive turbine has fewer stages than the upstream compressor rotor and depends from claim 22 which states the fan drive turbine has at least three stages but no more than six stages and an upstream compressor rotor having at least three stages but fewer than six stages. Thus, claim 34 is indefinite for the same reason as claim 5. For the purposes of examination, claim 34 will be treated as the upstream compressor rotor having a minimum of four stages.
	Claim 35 depends from claim 34 and contains its limitations and therefore is rejected for the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu in view of case law with additional evidence taught by Walsh (Chapter 5; ‘Gas Turbine Engine Components’ from the book ‘Gas Turbine Performance’).
In Reference to Claim 1
	Examiner’s comment: claim 1 refers to an overall pressure ratio and a tip speed ratio occurring “at take-off power” and since take-off power occurs during a specific phase of flight for an aircraft, this limitation is considered an intended use. A recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. 
Suciu teaches:
	A gas turbine engine (10) comprising: 
a fan (20) for delivering air into a bypass duct (fan nacelle F) as bypass flow and into a core housing (core nacelle C) as core flow; 
an upstream compressor rotor (low pressure compressor 16) and a downstream compressor rotor (high pressure compressor 26), wherein said upstream compressor rotor has at least three stages but fewer than seven stages (4 to 8 stages, paragraph 42, lines 1-3); 
an overall pressure ratio greater than or equal to 45.0 (see paragraph 42, lines 10-12) at take-off power; 
a bypass ratio defined as a volume of air delivered as bypass flow compared to a volume of air delivered into said core housing, and said bypass ratio greater than or equal to 11 (see paragraph 43, lines 2-12); 
a fan drive turbine (18) driving said upstream compressor rotor and driving said fan through a gear reduction (25), said fan drive turbine having at least three stages but no more than six stages (3 to 6 stages, see paragraph 42, lines 6-7 and paragraph 45, 
wherein the downstream compressor rotor and upstream compressor rotor each have a longest blade which has a leading edge, and a tip speed occurs at the leading edge of the longest blade at take-off power (see paragraphs 39-43 and 45 and Figure 1B).
Regarding the upstream and downstream compressor rotors, the first blade of each compressor rotor is the longest blade (see annotated portion of Figure 1A above) which has a leading edge. A tip speed can be measured at the leading edge of the longest blade. A tip speed ratio inherently exists between the blades of the upstream and downstream compressor rotors, but the exact value is unknown.
Regarding take-off power, it is well known in the art of aircraft engines that the take-off phase of flight has the largest power requirements and would determine the maximum limits for the characteristics of the engine. Take-off requires the most power to be generated, which would correspond with the largest overall pressure ratio (in this case, a pressure ratio of greater than or equal to 45.0). 
Suciu fails to teach:
	The ratio of a tip speed at the leading edge of the longest blade of said downstream compressor rotor compared to a tip speed at the leading edge of the longest blade of said upstream compressor rotor is greater than or equal to 1.0 and is less than 1.18.
Walsh teaches there are a number of basic sizing parameters in designing an axial flow gas turbine engine, such as: tip relative Mach number, rotational speed, 
Further, the first stage of a compressor has the highest relative Mach number (page 163, “Tip relative Mach number” section) and there are maximum values for tip speeds based on various factors, such as turbine requirements, geometry, material, and temperature (see page 165, “Rim speed and tip speed” section). Therefore, tip speed itself is a result effective variable.
Relative power ratios between multiple compressors and their total mass flow are related to the overall engine performance, and therefore the relative tip speeds are related such that their relative power must be considered as a whole for designing a gas turbine engine. Therefore, tip speeds of the first stages of the two compressors and therefore, their tip speed ratio, meet the requirements of In re Antonie 559 F.2d 618 USPQ 6 (CPA 1977), and can also be considered a result-effective variable.
	The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was 
	In the instant case, Suciu teaches an upstream compressor and a downstream compressor, which both have rotating blades with tip speeds, and therefore a tip speed ratio. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Suciu by modifying the blade speed to achieve a tip speed ratio greater than or equal to 1.0 and less than 1.18 in view of case law for the purpose of achieving the desired overall pressure ratio, mass flow, and engine efficiency.
	The examiner notes that Suciu teaches an overall pressure ratio (greater than or equal to 50) which overlaps with the overall pressure ratio claimed by the applicant (greater than or equal to 45). Also, the applicant has not explained the criticality of the claimed tip speed ratio. Paragraph 46 of the applicant’s specification merely recites the claimed values for the tip speed ratio, but does not explain the criticality of the values themselves. 

Claims 2, 3, 5, 6, 9-11, 14, 20 and 31, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu as modified by case law with additional evidence taught by Walsh as applied to claim 1 above, and further in view of US 3,620,021 to Lawrie.
In Reference to Claim 2
Suciu as modified by case law teaches:
	The gas turbine engine of claim 1 comprising an additional upstream turbine rotor (28 of Suciu) the fan drive turbine (see paragraph 41 of Suciu).
Suciu as modified by case law fails to teach:
	There are two additional turbine rotors. Suciu only teaches one additional upstream turbine rotor.
Lawrie teaches:
	A gas turbine engine comprising a fan drive turbine (44) and two additional turbine rotors (18, 24) upstream of said fan drive turbine (see column 1, lines 46-62 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Suciu as modified by case law by adding another turbine rotor upstream of the fan drive turbine as taught by Lawrie as both references are directed to turbines of a gas turbine, and for the purpose of providing additional power to the gas turbine engine.
	Lawrie teaches the fan drive turbine (44) is separate from the low pressure turbine (18) which drives the low pressure compressor (16) (see Figure 1). When modifying Suciu with the teachings of Lawrie, the fan drive turbine (18 of Suciu) would only drive the fan, and the additional upstream turbine rotor would be added upstream of the fan drive turbine in order to drive the low pressure compressor. The fan drive turbine of Suciu would still have the gear reduction to drive the fan.
In Reference to Claim 3

	The gas turbine engine of claim 2, wherein the fan drive turbine has fewer stages than six (see paragraph 42, lines 6-7 of Suciu).
In Reference to Claim 5#
Suciu as modified by case law and Lawrie teaches:
	The gas turbine engine of claim 3, wherein said fan drive turbine having fewer stages than said upstream compressor rotor. The upstream compressor rotor can have 4 to 8 stages (paragraph 42, lines 1-3 of Suciu) and the fan drive turbine can have 3 to 6 stages (paragraph 42, lines 6-7 of Suciu). Therefore the fan drive turbine can have fewer stages than the upstream compressor rotor.
In Reference to Claim 6#
Suciu as modified by case law and Lawrie teaches:
	The gas turbine engine of claim 3, wherein said fan has a low fan pressure ratio of less than 1.45 (see paragraph 47, lines 10-14 of Suciu).
In Reference to Claim 9#
Suciu as modified by case law and Lawrie teaches:
	The gas turbine engine of claim 6, wherein said fan drive turbine has a turbine pressure ratio that is greater than 5:1, said turbine pressure ratio defined as a pressure measured prior to an inlet of said fan drive turbine as related to a pressure at an outlet of said fan drive turbine prior to an exhaust nozzle (see paragraph 43, lines 7-8 and paragraph 45, lines 8-13 of Suciu).
In Reference to Claim 10#
Suciu as modified by case law and Lawrie teaches:

In Reference to Claim 11#
Suciu as modified by case law and Lawrie teaches:
	The gas turbine engine of claim 10, wherein said gear reduction is a planetary gear system (paragraph 43, lines 4-7 of Suciu) and said overall pressure ratio is equal to or greater than 60 (above or equal to 50, paragraph 42, lines 10-12 of Suciu). 
In Reference to Claim 14#
Suciu as modified by case law and Lawrie teaches:
	The gas turbine engine of claim 5, wherein said fan has a low fan pressure ratio of less than 1.45 (see paragraph 47, lines 10-14 of Suciu).
In Reference to Claim 20#
Suciu as modified by case law and Lawrie teaches:
	The gas turbine engine of claim 10, wherein:
	said gear reduction is a planetary gear system (paragraph 43, lines 4-7 of Suciu);
	said gear ratio of said gear reduction is greater than or equal to 3.6 (greater than or equal to 2.6, paragraph 43, lines 5-7 of Suciu); and
	said overall pressure ratio is equal to or greater than 65 (paragraph 42, lines 10-12 of Suciu).
In Reference to Claim 31#
Suciu as modified by case law and Lawrie teaches:
	The gas turbine engine of claim 14, wherein said fan drive turbine has more than three stages (3 to 6 stages, see paragraph 42, lines 6-7 of Suciu). 
s 7, 8, 19, and 21, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu as modified by case law with additional evidence taught by Walsh and US 3,620,021 to Lawrie as applied to claims 6, 10, and 20 above, and further in view of a Boeing 787 Dreamliner Specifications from Wikipedia (retrieved from https://en.wikipedia.org/wiki/Boeing_787_Dreamliner) (hereafter referred to as Boeing) and additional evidence taught by Boeing 787 Dreamliner Fact Sheet (retrieved from http://www.boeing.com/commericial/787family/787-9prod.html) (hereafter Boeing Fact Sheet).
In Reference to Claims 7, 19, and 21
Suciu as modified by case law and Lawrie teaches:
	The gas turbine engine of claims 6, 10, and 20, which is used in an aircraft (see paragraph 2 of Suciu).
Suciu as modified by case law and Lawrie fails to teach:
	The engine is designed for use on a long range aircraft, said long range aircraft being defined at least by one of an aircraft with at least two passenger aisles or an aircraft with a flight length equal to or greater than 6.0 hours.
Boeing teaches:
	A long range aircraft (Boeing 787 Dreamliner) comprising a flight length equal to or greater than 6.0 hours. The aircraft has a range of 9,210 to 9,780 miles and a cruising speed of Mach 0.85 (which is approximately 567 mph at cruising altitude). The flight length can be calculated by dividing the range by the cruising speed. A range of 
The specification website was available in November 2011 and therefore are available as prior art.
Boeing Fact Sheet teaches the Dreamliner is a twin aisle configuration. Therefore the long range aircraft taught by Boeing has “at least two passenger aisles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Suciu as modified by case law and Lawrie by using the gas turbine engine in a long range aircraft as taught by Boeing as both references are directed to aircrafts powered by gas turbine engines, and for the purpose of being able to power and provide thrust for the long range aircraft.
In Reference to Claim 8#
Suciu as modified by case law, Lawrie, and Boeing teaches:
	The gas turbine engine of claim 7, wherein said fan drive turbine has a turbine pressure ratio that is greater than 5:1, said turbine pressure ratio defined as a pressure prior to an inlet of said fan drive turbine as related to a pressure at an outlet of said fan drive turbine prior to an exhaust nozzle (see paragraph 43, lines 7-8 and paragraph 45, lines 8-13 of Suciu).

Claims 22, 24-29, 34, and 35 as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu in view of US 3,620,021 to Lawrie and in further view of Boeing with additional .
In Reference to Claim 22
	Examiner’s comment: claim 1 refers to an overall pressure ratio and a tip speed ratio occurring “at take-off power” and since take-off power occurs during a specific phase of flight for an aircraft, this limitation is considered an intended use. A recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim.
Suciu teaches:
	A method of operating a gas turbine engine for an aircraft comprising:
	driving a fan (20) through a gear reduction (25) with a fan drive turbine (18), with said fan delivering air into a bypass duct (fan nacelle F) as bypass flow and into a core housing (core nacelle C) as core flow, with said core flow flowing into an upstream compressor rotor (16) and a downstream compressor rotor (26), wherein a bypass ratio is defined as a volume of air delivered as bypass flow compared to a volume of air delivered into said core housing, said bypass ratio greater than or equal to 11 (paragraph 43, lines 3-4), 
a gear ratio of said gear reduction is greater than or equal to 2.6 (greater than about 2.5:1, see paragraph 43, lines 12-15), 
said upstream compressor rotor having at least three stages but fewer than seven stages (4 to 8 stages, see paragraph 42, lines 1-3),

driving said upstream compressor rotor and driving said downstream compressor rotor, with an overall pressure ratio greater than or equal to 45.0 at take-off power (paragraph 42, lines 10-12) (see paragraphs 39-43 and 45and Figure 1B).
Regarding the upstream and downstream compressor rotors, the first blade of each compressor rotor is the longest blade (see annotated portion of Figure 1A above) which has a leading edge. A tip speed can be measured at the leading edge of the longest blade. A tip speed ratio inherently exists between the blades of the upstream and downstream compressor rotors, but the exact value is unknown.
Regarding take-off power, it is well known in the art of aircraft engines that the take-off phase of flight has the largest power requirements and would determine the maximum limits for the characteristics of the engine. Take-off requires the most power to be generated, which would correspond with the largest overall pressure ratio (in this case, a pressure ratio of greater than or equal to 45.0).
Suciu fails to teach:
	There are two additional turbine rotors upstream of the fan drive turbine, the gas turbine engine is mounted on a long range aircraft during operation, with said long range aircraft being defined at least by one of an aircraft with at least two passenger aisles, or an aircraft with a flight length equal to or greater than 6.0 hours, and said step of driving said upstream compressor rotor and driving said downstream compressor rotor establishes a ratio of a tip speed at a leading edge of a longest blade of said 
Lawrie teaches:
	A gas turbine engine comprising a fan drive turbine (44) and two additional turbine rotors (18, 24) upstream of said fan drive turbine (see column 1, lines 46-62 and Figure 1).
Boeing teaches:
	A long range aircraft (Boeing 787 Dreamliner) comprising a flight length equal to or greater than 6.0 hours. The aircraft has a range of 9,210 to 9,780 miles and a cruising speed of Mach 0.85 (which is approximately 567 mph at cruising altitude). The flight length can be calculated by dividing the range by the cruising speed. A range of 9,210 miles and a cruising speed of 567 mph results in a flight length over 16 hours (approximately 16.2 hours). 
The specification website was available in November 2011 and therefore are available as prior art.
Boeing Fact Sheet teaches the Dreamliner is a twin aisle configuration. Therefore the long range aircraft taught by Boeing has “at least two passenger aisles.”
Walsh teaches there are a number of basic sizing parameters in designing an axial flow gas turbine engine, such as: tip relative Mach number, rotational speed, pressure ratio, and rim and tip speed (pages 163-165). The engine is designed such that these values fall within acceptable ranges. Tip speed can be calculated based on the blade rotational speed and the blade length. During the design process, the 
Further, the first stage of a compressor has the highest relative Mach number (page 163, “Tip relative Mach number” section) and there are maximum values for tip speeds based on various factors, such as turbine requirements, geometry, material, and temperature (see page 165, “Rim speed and tip speed” section). Therefore, tip speed itself is a result effective variable.
Relative power ratios between multiple compressors and their total mass flow are related to the overall engine performance, and therefore the relative tip speeds are related such that their relative power must be considered as a whole for designing a gas turbine engine. Therefore, tip speeds of the first stages of the two compressors and therefore, their tip speed ratio, meet the requirements of In re Antonie 559 F.2d 618 USPQ 6 (CPA 1977), and can also be considered a result-effective variable.
	The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the 
	In the instant case, Suciu teaches an upstream compressor and a downstream compressor, which both have rotating blades with tip speeds, and therefore a tip speed ratio.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating a gas turbine engine of Suciu by adding another turbine rotor upstream of the fan drive turbine as taught by Lawrie as both references are directed to turbines of a gas turbine, and for the purpose of providing additional power to the gas turbine engine, and
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suciu by using the gas turbine engine in a long range aircraft as taught by Boeing as both references are directed to aircrafts powered by gas turbine engines, and for the purpose of being able to power and provide thrust for the long range aircraft; and
	it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suciu by modifying the blade speed to achieve a tip speed ratio greater than or equal to 1.0 and less than 1.18 in view of case law for the purpose of achieving the desired overall pressure ratio, mass flow, and engine efficiency.
	Lawrie teaches the fan drive turbine (44) is separate from the low pressure turbine (18) which drives the low pressure compressor (16) (see Figure 1). When modifying Suciu with the teachings of Lawrie, the fan drive turbine (18 of Suciu) would 
In Reference to Claim 24#
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The method of claim 22, wherein said fan drive turbine has fewer than six stages (3 to 6 stages, paragraph 42, lines 6-7 of Suciu).
In Reference to Claim 25#
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The method of claim 24, wherein said long range aircraft is defined: at least one of an aircraft with at least two passenger aisles or an aircraft with a flight length equal to or greater than 6.0 hours; and as an aircraft with a flight length of 3,000 to 8,000 miles. 
Boeing teaches the long range aircraft is capable of a range from 9,210 to 9,780 miles. Since the aircraft is capable of flying at least 9,210 miles, then the aircraft is capable of having a flight length which has any shorter distance, such as a flight length of 3,000 to 8,000 miles. Boeing teaches the aircraft has two aisles and a flight length greater than 6.0 hours.
In Reference to Claim 26#
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The method of claim 25, wherein said long range aircraft includes two engines, each of said two engines is said gas turbine engine,
	each of said two engines mounted on said long range aircraft during operation such that a take-off thrust of said long range aircraft is greater than 50,000lbf at static 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating a gas turbine of Suciu as modified by Lawrie, Boeing, and case law by using two gas turbine engines to generate greater than 50,000lbf of thrust at SLTO 86°F as taught by Boeing for the purpose of being able to power the plane throughout the entire flight, including during take-off.
In Reference to Claim 27#
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The method of claim 22, wherein 
	said bypass ratio is greater than or equal to 14.0 (paragraph 43, lines 3-4 of Suciu); 
said fan has a low fan pressure ratio of less than 1.45 (paragraph 47, lines 10-14 of Suciu); and 
said fan drive turbine has a turbine pressure ratio that is greater than 5:1, said turbine pressure ratio defined as a pressure measured prior to an inlet of said fan drive turbine as related to a pressure at an outlet of said fan drive turbine prior to an exhaust nozzle (paragraph 43, lines 7-8 and paragraph 45, lines 8-13 of Suciu).
In Reference to Claim 28#
Suciu as modified by Lawrie, Boeing, and case law teaches:

In Reference to Claim 29#
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The method of claim 28, wherein said aircraft includes two engines, each of said two engines is said gas turbine engine, each of said two engines mounted on said long range aircraft during operation such that a take-off thrust of said long range aircraft is greater than 50,000lbf at static SLTO 86°F. Boeing teaches the 787 comprises two engines, each engine produces 71,000lbf. Thrust is commonly measured at a static sea level take off temperature of 86°F.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating a gas turbine of Suciu as modified by Lawrie, Boeing, and case law by using two gas turbine engines to generate greater than 50,000lbf of thrust at SLTO 86°F as taught by Boeing for the purpose of being able to power the plane throughout the entire flight, including during take-off.
In Reference to Claim 34#
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The method of claim 29, wherein said fan drive turbine having fewer stages than said upstream compressor rotor. The upstream compressor rotor can have 4 to 8 stages (paragraph 42, lines 1-3 of Suciu) and the fan drive turbine can have 3 to 6 stages (paragraph 42, lines 6-7 of Suciu). Therefore the fan drive turbine can have fewer stages than the upstream compressor rotor.
In Reference to Claim 35#
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The method of claim 34, wherein said gear reduction is a planetary gear system (paragraph 43, lines 4-5 of Suciu), and said gear ratio is greater than or equal to 2.9 (greater than about 2.3, see paragraph 43, lines 6-7 of Suciu). 

Claims 32, 36, and 37, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu as modified by US 3,620,021 to Lawrie, Boeing, and case law as applied to claims 20 and 29 above, and further in view of US 8,075,261 to Merry.
In Reference to Claims 32 and 36
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The gas turbine engine of claim 20 and method of claim 29, wherein the fan drive turbine is a three-stage turbine (paragraph 42, lines 6-7 of Suciu) and the upstream compressor rotor has multiple stages (paragraph 42, lines 1-3 of Suciu). 
Suciu as modified by Lawrie, Boeing, and case law fails to teach:
	The upstream compressor rotor is a three-stage compressor rotor. (Suciu teaches the upstream compressor rotor can have 4 to 8 stages.)
Merry teaches:
	A gas turbine engine (90) comprising an upstream compressor rotor (18 in Figure 1, not numbered in Figure 3) which is a three-stage compressor rotor (see column 2, lines 14-18 and the annotated portion of Figure 3 below). 

    PNG
    media_image2.png
    602
    560
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine and method of Suciu as modified by Lawrie, Boeing, and case law by designing the upstream compressor with three stages as taught by Merry as both references are directed to low pressure gas turbine engines, and which would yield predictable results. In this case, the predictable result is a compressor having three stages which is driven by one of the turbines. 
In Reference to Claim 37
Suciu as modified by Lawrie, Boeing, case law, and Merry teaches:
	The method of claim 36, wherein the step of driving said fan includes a low corrected fan tip speed of less than 1,150 ft/second (see paragraph 47, lines 16-18 of Suciu).

33, as far as the claim is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0233982 to Suciu as modified by US 3,620,021 to Lawrie, Boeing, and case law as applied to claim 26 above, and further in view of additional evidence from a Boeing 787 Operating Manual and Checklist (hereafter Boeing Manual).
In Reference to Claim 33#
Suciu as modified by Lawrie, Boeing, and case law teaches:
	The method of claim 26, wherein said bypass ratio is greater than or equal to 14.0 (greater than 10, paragraph 43, lines 2-4 of Suciu), said fan has a low fan pressure ratio of less than 1.45 (paragraph 47, lines 12-14 of Suciu), said overall pressure ratio is equal to or greater than 60 (above or equal to about 50, paragraph 42, lines 7-12 of Suciu), and the long range aircraft has a flight length. 
	Regarding the flight length, Boeing taught the Boeing 787 Dreamliner is a long range aircraft. The Boeing Manual teaches a Boeing 787 aircraft climbs from a flight level (FL) of 10,000 ft (FL100) to 18,000 ft (FL180), the maximum rate of climb is 2,500 ft/minute. When climbing from 18,000 ft to 26,000 ft (FL260) the maximum rate of climb is 1,800 ft/minute. When climbing from 26,000 ft to cruise altitude the maximum rate of climb is 1,000 ft/minute. 
Therefore the time (measured in minutes) it takes to climb can be calculated by taking the difference between the flight levels (measured in feet) and dividing by the rate of climb (measured in feet per minute). At the maximum climb rate, the time to climb from FL100 to FL180 is approximately 3.2 minutes, the time to climb from FL180 to FL260 is approximately 4.4 minutes, and the time to climb from FL260 to cruise 
According to the Boeing fact sheet, the flight length at cruise can be up to approximately 16.2 hours (see the explanation with the rejection of claim 7).
While the Boeing Manual is silent regarding the rate of climb from take-off at the ground to FL100, it is well known in the art of aircraft that it would take only a few minutes to reach FL100. Based on a time at low power cruise of approximately 16.2 hours, and a take-off and climb time of 0.28 hours, the ratio of times would be approximately 57.9:1. In order for the ratio to become less than 15:1, the time to climb to FL100 would have to be approximately 0.80 hours or 48.16 minutes or more. The examiner contends that it takes less than 48.16 minutes for a Boeing 787 to reach an altitude of 10,000ft, and therefore the ratio of time at low power cruise to climb and take-off is greater than 15:1.
	Regarding the time at low power cruise, the upper limit is based on the range of the long range aircraft. Based on the intended use (flight path) of the aircraft, the range can be any amount of time less than the time associated with the maximum range. For some flight paths, this can result in the ratio of time at low power cruise to climb and take-off being less than 40:1. 
	Therefore, based on the Boeing Manual teachings, the long range aircraft taught by Boeing in the rejection of claim 22 inherently has a ratio of time at low power cruise to climb and take-off that is between 15:1 and 40:1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,277,174 to Hasel teaches a gas turbine engine having an overall pressure ratio that is greater than 50:1 at take-off (column 7, lines 10-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745